Case 1:17-cr-00039-WES-LDA Document 92 Filed 11/13/18 Page 1 of 2 PageID #: 603



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND


  UNITED STATES OF AMERICA
            v.                             Cr. No. 17-039S
  REYSEAN WILLIAMS,
  and
  LEANDRO GOMES

                         UNITED STATES’RESPONSE
                       TO DEFENDANTS’JOINT MOTION
             TO REVIEW JUVENILE FILE IN COURT’S POSSESSION

 The United States has no objection to the granting of this

 motion (ECF No. 89).



                                    Respectfully submitted,

                                    UNITED STATES OF AMERICA
                                    By its Attorneys,

                                    STEPHEN G. DAMBRUCH
                                    United States Attorney


                                    /s/JOHN P. MCADAMS
                                    Assistant U.S. Attorney
                                    50 Kennedy Plaza, 8th Floor
                                    Providence, RI 02903
                                    John.P.McAdams@usdoj.gov

                                    Terrence P. Donnelly
                                    TERRENCE P. DONNELLY
                                    Assistant U.S. Attorney
                                    50 Kennedy Plaza, 8th Floor
                                    Providence, RI 02903
                                    Terrence.Donnelly@usdoj.gov




                                       1
Case 1:17-cr-00039-WES-LDA Document 92 Filed 11/13/18 Page 2 of 2 PageID #: 604




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 13th day of November, 2018, a
 copy of the within United States’ United States’ Response
 To Defendants’ Joint Motion For Exculpatory Evidence was filed
 electronically and is available for viewing and downloading from
 the ECF system.

 Electronic notification:

 Mary June Ciresi, Esq.

 J. Dixon-Acosta, Esq.

                                    /s/ Terrence P. Donnelly
                                    TERRENCE P. DONNELLY




                                       2
